Citation Nr: 1454710	
Decision Date: 12/11/14    Archive Date: 12/17/14

DOCKET NO.  10-02 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for posttraumatic stress disorder (PTSD); and if so, whether service connection is warranted.

2.  Entitlement to service connection for erectile dysfunction (ED) secondary to PTSD.


REPRESENTATION

Veteran represented by:	Sean A. Ravin, Attorney at Law


WITNESSES AT HEARINGS ON APPEAL

E.T., Ph.D.

ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from December 1987 to December 1991.  This included service in the Southwest Theater of Operations during the Persian Gulf War, for which the Veteran received the Southwest Asia Service Medal with Bronze Star.

Procedural History

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Indianapolis, Indiana, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied entitlement to service connection for PTSD, bipolar disorder, and erectile dysfunction.  As a claim for entitlement to service connection for PTSD was previously denied, the Board will first consider whether new and material evidence has been received to reopen this claim.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) (the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the RO granted or denied an application to reopen).

In August 2010, the Veteran testified during a hearing at the RO before the undersigned acting Veterans Law Judge (AVLJ); a transcript of that hearing is of record.



In April 2011, the Board denied the Veteran's claims.  The Veteran appealed that decision to the Court of Appeals for Veterans Claims (the Court).  In April 2012, the Court remanded the claims for adjudication in accordance with a Joint Motion for Remand.

In September 2014, E.T., Ph.D. (noted in the September 2014 hearing transcript) testified on behalf of the Veteran before the undersigned AVLJ during a Board Central Office hearing.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  In a September 2003 rating decision, the RO denied the Veteran's claim of entitlement to service connection for PTSD.  The Veteran neither appealed this decision nor submitted new and material evidence within the one year appeal period.

2.  Evidence received since the September 2003 decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for PTSD and raises a reasonable possibility of substantiating the claim.

3.  The evidence is at least evenly balanced as to whether the Veteran has PTSD with bipolar disorder that is related to service, to include a verified in-service stressor.

4.  ED FOF

CONCLUSIONS OF LAW

1.  The September 2003 decision that denied the claim for entitlement to service connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.156(b), 20.1103 (2014).

2.  Evidence received since the September 2003 decision is new and material and the claim for entitlement to service connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3.  With reasonable doubt resolved in favor of the Veteran, PTSD with bipolar disorder was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125 (2014).

4.  ED COL

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  The implementing regulation also provides that new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In September 2003, the RO denied the Veteran's claim for entitlement to service connection for PTSD.  The Veteran was notified of this denial in a letter later that month but did not appeal, and did not submit new and material evidence within the one year appeal period.  Therefore, this denial became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

As explained below, Dr. Tripi's written and oral medical opinions relate to the basis of the prior denial and raise a reasonable possibility of substantiating the claim for entitlement to service connection for PTSD.  Reopening of the claim for entitlement to service connection for PTSD is therefore warranted.

On the merits, there are particular requirements for establishing PTSD in 38 C.F.R. § 3.304(f) that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Establishing service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), i.e., consistent with DSM-IV and based on examination findings; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

The Veteran has been diagnosed with multiple psychiatric disorders including PTSD with bipolar disorder.  There are multiple medical opinions as to whether these disorders are related to service, to include the Veteran's claimed in-service stressors.  One of the opinions finding that there was no valid diagnosis of bipolar disorder or PTSD, that of the December 2010 VA examiner, was found to be inadequate by the parties to the March 2012 Joint Motion.  A private psychologist, Dr. Roth, found in multiple letters and reports including in January and October 2013 that the Veteran had PTSD related to service, specifically, his memories of his Persian Gulf War service.  The July 2013 VA examiner, a psychologist, found that the Veteran did not have PTSD and his bipolar disorder was unrelated to service.  He adhered to this opinion after reviewing Dr. Roth's opinion.  He found that Dr. Roth's opinion was flawed because he did not cite enough of the Veteran's VA or service treatment records, he questioned Dr. Roth's objectivity as the Veteran's treatment provider, and he questioned Dr. Roth's diagnosis of PTSD in addition to bipolar disorder because of these factors.  Subsequently, in her August 2014 medical review and opinion and September 2014 Board hearing testimony, Dr. Tripi, a psychologist, considered all of this evidence and indicated that the Veteran had PTSD along with valid diagnoses of bipolar disorder that were related to service, to include his claimed stressors.  She explained the reasons for her conclusions, specifically considering the Veteran's history including his childhood traumas, but finding them noncontributory.

As each of these qualified physicians explained their conclusions based on an accurate characterization of the evidence of record, their opinions are entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  The evidence is thus approximately evenly balanced as to whether the Veteran has PTSD with bipolar disorder related to service to include his in-service stressors.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, the Board finds that the Veteran's PTSD with bipolar disorder is related to his claimed in-service stressors.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The only remaining question is whether any claimed in-service stressor actually occurred.  One of the stressors that the Veteran has consistently described during the pendency of the claim is that while on an ammunition ship off the coast of Saudi Arabia, he witnessed crewmen firing on three small fishing vessels, damaging or destroying them.  The RO sought to verify this stressor, and in response to its request the Center for Unit Records and Research (CURR) (predecessor to U.S. Army and Joint Services Records Research Center (JSRRC)) verified that on January 25, 1991, while the Veteran was serving aboard ship, it entered the Imminent Danger Zone/Desert Storm.  There was no record of firing upon small fishing vessels.

The Veteran's claimed stressor has thus been partially verified in that the Veteran was on board ship in what was essentially a combat zone.  The court has indicated in an analogous situation that verification of the precise stressor is not always necessary when the Veteran was in an area where such a stressor may have occurred.  See Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. Brown, 10 Vet. App. 307 (1997) (corroboration of every detail of a claimed stressor, including the Veteran's personal participation, is not required where a veteran was in an area where a claimed stressor occurred).  The Board has a reasonable doubt as to whether the specific claimed stressor actually occurred, and must resolve this doubt in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  As the Veteran has been diagnosed with PTSD with bipolar disorder that has been found to be related to service to include a claimed stressor, entitlement to service connection for PTSD with bipolar disorder is warranted.

The Veteran also claimed he has ED secondary to his PTSD.  Entitlement to service connection is warranted for disability proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a).  The Veteran has been granted service connection for PTSD.  Dr. Tripi opined in her August 2014 medical review and opinion that the Veteran's ED is related to both his PTSD and the medications he takes for it.  She explained her reasons for this opinion, based on general medical literature including that of VA's National Center for PTSD.  This opinion is therefore entitled to substantial probative weight.  See Nieves-Rodriguez, 22 Vet. App. at 304.   Moreover, there is no contrary probative medical opinion in the evidence of record.  Entitlement to service connection for ED secondary to now service connected PTSD is therefore warranted.

As the benefits sought have been granted in full, discussion of the Veterans Claims Assistance Act of 2000 is unnecessary.


ORDER

The application to reopen a claim for service connection for PTSD is granted.

Entitlement to service connection for PTSD with bipolar disorder is granted.

Entitlement to service connection for ED secondary to PTSD is granted.



____________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


